Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 21, 2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rob R. Harmer on June 25, 2021.
The application has been amended as follows: 
Amended claim 31 as follows:
31. (Currently Amended) A securing device [[for]] temporarily limiting a freedom of movement of a universal joint [[of]] for a shaft arrangement of a steering column, the universal joint comprising first and second forks rotatably coupled by a cardan spider, the securing device comprising a main body, a locking element that extends from the main body in a longitudinal direction and has a free front end at a front of the locking element [[as seen]] in the longitudinal direction, [[wherein]] and a handling means [[is disposed]] that extends from the main body in the longitudinal direction at a rear of the 
a first positioning element; 
a second positioning element; and 
a blocking body configured as a singular structure that extends from the main body [[along]] in the longitudinal [[axis]] direction and is centered between the first and second positioning elements, 
wherein the first and second positioning elements are disposed on opposite sides of the blocking body and extend from the main body in the longitudinal direction adjacent to the blocking body, 
wherein the first and second positioning elements are resilient relative to the blocking body in a transverse direction that is orthogonal to the longitudinal direction, 
wherein the locking element is inserted between opposing arms of the first fork and between a base of the first fork and the cardan spider such that the blocking body contacts the cardan spider or opposing arms of the second fork and the first and second positioning elements [[are configured]] resiliently engage the arms of the first fork to permit only one degree of freedom of movement of the universal joint when the blocking body and the first and second positioning elements are disposed in the universal joint.
Amended claim 35 as follows:
35. (Currently Amended) A securing device [[for]] temporarily limiting a freedom of movement of a universal joint [[of]] for a shaft arrangement of a steering column, the universal joint comprising first and second forks rotatably coupled by a cardan spider, the securing device comprising a main body, a locking element that extends from the main body in a longitudinal direction and has a free front end at a front of the locking element [[as seen]] in the longitudinal direction, [[wherein]] and a handling means that extends from the main body in the longitudinal direction [[is disposed]] at a rear of the locking element 
a first positioning element; 
a second positioning element; 
a blocking body that extends from the main body in the longitudinal direction; and

a first latching element and a second latching element disposed on the first positioning element, wherein the first and second latching elements are disposed at longitudinally-spaced locations along the first positioning element 
wherein the first and second positioning elements are disposed on opposite sides of the blocking body and extend from the main body in the longitudinal direction adjacent to the blocking body, 
wherein the first and second positioning elements are resilient relative to the blocking body in a transverse direction that is transverse to the longitudinal direction, 
wherein the locking element is inserted between opposing arms of the first fork and between a base of the first fork and the cardan spider such that the blocking body contacts the cardan spider or opposing arms of the second fork and the first and second positioning elements [[are configured]] resiliently engage the arms of the first fork to 
Amended claim 40 as follows:
40. (Currently Amended) A securing device [[for]] temporarily limiting a freedom of movement of a universal joint [[of]] for a shaft arrangement of a steering column, the universal joint comprising first and second forks rotatably coupled by a cardan spider, the securing device comprising a main body, a locking element that extends from the main body in a longitudinal direction and has a free front end at a front of the locking element [[as seen]] in the longitudinal direction, [[wherein]] and a handling means [[is disposed]] that extends from the main body in the longitudinal direction at a rear of the locking element 
a first positioning element; 
a second positioning element; 
a blocking body that extends from the main body in the longitudinal direction and has a greater extent in a direction that is perpendicular to the longitudinal direction than the first positioning element or the second positioning element; and 
wherein the first and second positioning elements are disposed on opposite sides of the blocking body and extend from the main body in the longitudinal direction adjacent to the blocking body, 
wherein the first and second positioning elements are resilient relative to the blocking body in a transverse direction that is transverse to the longitudinal direction, 
the locking element is inserted between opposing arms of the first fork and between a base of the first fork and the cardan spider such that the blocking body contacts the cardan spider or opposing arms of the second fork and the first and second positioning elements [[are configured]] resiliently engage the arms of the first fork to permit only one degree of freedom of movement of the universal joint when the blocking body and the first and second positioning elements are disposed in the universal joint.
Amended claim 43 as follows:
43. (Currently Amended) A securing device [[for]] temporarily limiting a freedom of movement of a universal joint [[of]] for a shaft arrangement of a steering column, the universal joint comprising first and second forks rotatably coupled by a cardan spider, the securing device comprising a main body, a locking element that extends from the main body in a longitudinal direction and has a free front end at a front of the locking element [[as seen]] in the longitudinal direction, [[wherein]] and a handling means [[is disposed]] that extends from the main body in the longitudinal direction at a rear of the locking element 
a first positioning element; 
a second positioning element; and 
a blocking body that extends from the main body in the longitudinal direction and having a volume that is greater than a volume of the first and second positioning elements combined, 
from the main body in the longitudinal direction adjacent to the blocking body, 
wherein the first and second positioning elements are resilient relative to the blocking body in a transverse direction that is transverse to the longitudinal direction, 
wherein the locking element is inserted between opposing arms of the first fork and between a base of the first fork and the cardan spider such that the blocking body contacts the cardan spider or opposing arms of the second fork and the first and second positioning elements [[are configured]] resiliently engage the arms of the first fork to permit only one degree of freedom of movement of the universal joint when the blocking body and the first and second positioning elements are disposed in the universal joint.
Amended claim 46 as follows:
46. (Currently Amended) A steering column, comprising: 
a carrying unit configured to attach to a vehicle; 
a shaft arrangement rotatably disposed in the carrying unit, the shaft arrangement comprising a universal joint, the universal joint comprising first and second forks rotatably coupled by a cardan spider; and 
a securing device configured to a main body, a locking element that extends from the main body in a longitudinal direction and has a free front end at a front of the locking element [[as seen]] in the longitudinal direction, [[wherein]] and a handling means [[is disposed]] that extends from the main body in the longitudinal direction at a rear of the locking element 
a blocking body that extends from the main body in the longitudinal direction; 
a first positioning element; and 
a second positioning element, wherein the first and second positioning elements are disposed on opposite sides of the blocking body and extend from the main body in the longitudinal direction adjacent to the blocking body, 
wherein the first and second positioning elements are resilient relative to the blocking body in a transverse direction that is transverse to the longitudinal direction,
wherein the locking element is inserted between opposing arms of the first fork and between a base of the first fork and the cardan spider such that the blocking body contacts the cardan spider or opposing arms of the second fork and the first and second positioning elements resiliently engage the arms of the first fork to permit only one degree of freedom of movement of the universal joint when the blocking body and the first and second positioning elements are disposed in the universal joint.
Amended claim 47 as follows:
47. (Currently Amended) The steering column of claim 46 wherein the securing device is comprised of a softer material than the first fork.  
Amended claim 48 as follows:
48. (Currently Amended) The steering column of claim 46 wherein the securing device is configured to contact the arms of the second fork.  

Amended claim 49 as follows:
49. (Currently Amended) The steering column of claim 46 wherein the universal joint has a free distance between [[a]] the base of [[a]] the first [[joint]] fork and either [[a]] the cardan spider or the arms of [[a]] the second [[joint]] fork, wherein the blocking body has a thickness that is smaller than or equal to the free distance, with thickness being measured in a height direction that is orthogonal to both the longitudinal direction and the transverse direction.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claims 31, 35, 40, 43 and 46, Ecia Equipements et Composants (EP 0 727 341) in view of Okada et al. (US 6,869,110) discloses the claimed securing device with the exception of wherein the locking element is inserted between opposing arms of the first fork and between a base of the first fork and the cardan spider such that the blocking body contacts the cardan spider or opposing arms of the second fork and the first and second positioning elements resiliently engage the arms of the first fork to permit only one degree of freedom of movement of the universal joint when the blocking body and the first and second positioning elements are disposed in the universal joint.
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art at the time the invention was made to modify the securing device disclosed by Ecia Equipements et Composants in view of Okada et al. to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

06/25/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619